DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 10, 20, 21, 22, and 24-26 is/are rejected under 35 U.S.C. 103 as being obvious over Meglan (WO 2016133644 A1) cited in IDS filed on 05/21/2020, in view of Itkowitz et al. (US 20110282141 A1) hereinafter referred to as Itkowitz.
(Meglan, Abstract) comprising: 
displaying a surgical environment image, wherein the surgical environment image includes a virtual control element for controlling a component of a surgical system; (Meglan [0013] HDM provides image of surgical environment to the controller) 
receiving a user input, via a gesture based input device registering movement of the body part of the user, while the body part interacts with the virtual control element; (Meglan [0012], [0025] and [0026] hand or eye movement being monitored) and 
adjusting a setting of the component of the surgical system based on the received user input. ([0025] through eye gesture, location of item is being marked, setting of that item is changed) 
Meglan does not disclose displaying an image of a body part of a user, the body part used to interact with the virtual control element.
Itkowitz discloses displaying an image of a body part of a user, the body part used to interact with the virtual control element. (Itkowitz, [0008]-[0010])
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Meglan with the teachings of Itkowitz since they are both analogous in minimal invasive surgery.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Meglan with the teachings of Itkowitz in order to allow hand gestures to communicate information clearly and easily than oral communications.

Regarding claim 2. The method of claim 1 wherein the virtual control element includes a (Itkowitz [0067])Regarding claim 3. The method of claim 1 wherein the virtual control element includes an image of the component of the surgical system in the surgical environment image. (Itkowitz [0067], [0074], [0075])Regarding claim 4. The method of claim 1 wherein the gesture based input device is configured to receive a three dimensional user input. (Itkowitz [0067] the hand that provide input information is being displayed as a three dimensional object. Hence, the input is in 3D)Regarding claim 5. The method of claim 1 wherein the gesture based input device includes at least one of a tablet device or a user wearable device. (Meglan, fig.3 headmounted)6. (canceled) Regarding claim 7. The method of claim 1 wherein the body part used to provide input to the gesture based input device is at least one of a user hand or a user foot. (Itkowitz [0067] the hand that provide input information)8. (canceled) 9. (canceled) (Meglan, fig.3)Regarding claim 20, the claim essentially recites the same limitations as claim 1. Therefore, the rejection of claim 1 is applied to claim 20. Meglan further discloses plurality of imaging devices (108) and see [0036]. The devices are known to provide patient anatomy images. 
Regarding claim 21. The method of claim 20 wherein the second imaging device is positioned on an instrument in the surgical environment. (Meglan, [0036])Regarding claim 22. The method of claim 20 wherein the display is included in at least one of a head-mounted device or a patient-side device. (Meglan, fig.3 headmounted)23. (canceled) Regarding claim 24. The method of claim 20 wherein the first imaging device is an endoscopic device having a view axis and the second imaging device is oriented along the view axis. (Itkowitz [0002])Regarding claim 25. The method of claim 20 wherein the image of the internal patient anatomy is preoperatively obtained by the first imaging device. . (Itkowitz [0056 captured stereoscopic image of patient])Regarding claim 26. The method of claim 20 wherein the image of the internal patient anatomy (Well known in medical field to perform CT imaging or an X-ray imaging prior to surgery and use images during a surgery)27. (canceled)

Claims 11-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meglan (WO 2016133644 A1) cited in IDS filed on, in view of Itkowitz et al. (US 20110282141 A1) hereinafter referred to as Itkowitz, further in view of Rozsa et al. (US 20150032414) hereinafter referred to as Rozsa.
Regarding claim 11, Meglan discloses a method comprising: 
displaying a surgical environment image, wherein the surgical environment image includes a virtual marking element; ([0013] HDM provides image of surgical environment to the controller. Object or items are being marked based on a user gaze)
receiving a user input, via a gesture based input device registering movement of the body part of the user, while the body part interacts with the virtual marking element; (Meglan [0012], [0025] and [0026] hand or eye movement being monitored) 
Meglan does not displaying a body part of a user, the body part used to interact with the virtual marking element;
Itkowitz discloses displaying an image of a body part of a user, the body part used to interact with the virtual marking element. (Itkowitz, [0008]-[0010])

One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Meglan with the teachings of Itkowitz in order to allow hand gestures to communicate information clearly and easily than oral communications.
The combination of Meglan and Itkowitz does not disclose generating a patient anatomy mark on a patient anatomy based on the received user input. 
Rozsa discloses generating a patient anatomy mark on a patient anatomy based on the received user input. (Rozsa, [0041])
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Meglan and Itkowitz with the teachings of Rozsa since they are all analogous in minimal invasive surgery.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Meglan and Itkowitz with the teachings of Rozsa in order to enhance viewing of the obtained data.
Regarding claim 12. The method of claim 11 wherein the virtual marking element includes a plurality of virtual port markers for marking locations of a plurality of anatomic entry ports on the patient anatomy. (Rozsa, [0041]) will be obvious to one ordinary skilled in the art to mark location.Regarding claim 13. The method of claim 11 wherein the surgical environment image is an (Meglan, [0031])Regarding claim 14. The method of claim 11 wherein the surgical environment image is an external image of the patient anatomy. (Meglan, [0031])Regarding claim 15. The method of claim 11 wherein the gesture based input device is configured to receive a three dimensional user input. (Itkowitz [0067] the hand that provide input information is being displayed as a three dimensional object. Hence, the input is in 3D)Regarding claim 16. The method of claim 11 wherein the gesture based input device includes at least one of a tablet device or a user wearable device. (Meglan, fig.3 headmounted)17. (canceled) Regarding claim 18. The method of claim 11 wherein the body part used to provide input to the gesture based input device is at least one of a user hand or a user foot. (Itkowitz [0067] the hand that provide input information)19. (canceled) 

Conclusion
is as follows:US 20170348061 A1 A medical robot system, including a robot coupled to an end effector element with the robot configured for controlled movement and positioning. The robot system includes a robot base having a display, a robot arm coupled to the robot base, wherein movement of the robot arm is electronically controlled by the robot base. The end-effector is coupled to the robot arm, containing one or more end-effector tracking markers. The system also includes a plurality of dynamic reference bases (DRB) attached to multiple patient fixture instruments, wherein the plurality of dynamic reference bases include one or more tracking markers indicating a position of the patient fixture instrument in a navigational space. The system also includes a first camera system and a second camera system, the first and second camera systems being able to detect a plurality of tracking markers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390.  The examiner can normally be reached on Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        3/13/2021